Case 1:19-cv-00044-LPS Document 261 Filed 02/27/20 Page 1 of 1 PageID #: 8951



                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

                                              )
IN RE: SENSIPAR (CINACALCET
HYDROCHLORIDE TABLETS)                        )
ANTITRUST LIGITATION                          )
                                              )   MDL No. 19-2895-LPS
THIS DOCUMENT RELATES TO:                     )
                                              )
ALL ACTIONS                                   )
                                              )

                               NOTICE OF WITHDRAWAL

       Please take notice that attorney Karen Lin of Mayer Brown LLP hereby withdraws her

appearance as counsel for Teva Pharmaceuticals USA, Inc. (“Teva”). Ms. Lin is no longer

associated with Mayer Brown LLP as of February 29, 2020. Teva will continue to be represented

by the remaining counsel of record.

                                                    /s/ John W. Shaw
                                                    John W. Shaw (No. 3362)
                                                    Karen E. Keller (No. 4489)
                                                    Nathan R. Hoeschen (No. 6232)
                                                    SHAW KELLER LLP
                                                    I.M. Pei Building
                                                    1105 North Market Street, 12th Floor
                                                    Wilmington, DE 19801
OF COUNSEL:                                         (302) 298-0700
Richard A. Spehr                                    jshaw@shawkeller.com
Henninger S. Bullock                                kkeller@shawkeller.com
MAYER BROWN                                         nhoeschen@shawkeller.com
1221 Avenue of the Americas                         Attorneys for Defendant Teva
New York, NY 10020                                  Pharmaceuticals USA, Inc.
(212) 506-2500


Dated: February 27, 2020
